United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2868
                         ___________________________

                                 Carl Stanley Turner

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

          Sheri Flynn, Supervisor, Sex Offender Assessment Committee

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                           Submitted: November 27, 2015
                             Filed: December 3, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Arkansas inmate Carl Stanley Turner appeals the district court’s dismissal of
his 42 U.S.C. § 1983 complaint for failure to pay the full filing fee as directed after
the court found that he was not entitled to proceed in forma pauperis (IFP) because
he had three strikes under 28 U.S.C. § 1915(g). Upon review of the three cases the
district court identified as strikes, see Owens v. Isaac, 487 F.3d 561, 563 (8th Cir.
2007) (per curiam) (de novo review of district court’s interpretation and application
of § 1915(g)), we conclude--as this court concluded in two earlier decisions, see
Turner v. Hobbs, 492 Fed. Appx. 702 (8th Cir. 2012) (unpublished per curiam);
Turner v. Norris, 273 Fed. Appx. 579 (8th Cir. 2008) (unpublished per curiam)--that
one of them does not qualify as a strike because the dismissal in that case was for lack
of administrative exhaustion, see Owens, 487 F.3d at 563. We agree with the district
court that the other two cases qualify as strikes under section 1915(g), but we are
unaware of any other qualifying strike. In addition, we find that Turner is financially
eligible for IFP status. We thus grant his motion for leave to appeal IFP, reverse the
district court’s order dismissing his complaint for failure to pay the full filing fee, and
remand the case for further proceedings.
                         ______________________________




                                           -2-